               Case 1:20-cr-00557-AT Document 30 Filed 04/12/21 Page 1 of 1
                                                           USDC SDNY
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                PARKER AND CARMODY, L DOC#:
                                     ATTORNEYS AT LAW
                                            RD
                                                           DATE FILED: 4/12/2021
                                           30 EAST 33 STREET
                                                6TH FLOOR
                                           NEW YORK, N.Y. 10016

   DAl�EL S. PARKER                                                          TELEPHONE: (212) 239-9777
   MICHAEL CARMODY                                                           FACSIMILE: (212) 239-9175
   CHRISTINA S. COOPER                                                       DaoielParker@aoLcom



                                                         April 9, 2021
   Hon. Analisa T01Tes
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

                                   Re: United States v. Alvin Forde
                                           20 Cr 557 (AT)

   Dear Judge T01Tes:

          I write with the consent of the Government requesting that the Court adjourn the
   scheduled conference for Monday, April 12, 2021 for at least 60 days. I have only recently
   received the Rule 16 discove1y in this case and I require additional time to review it.

          I respectfully request that the Court adjourn this case to any date during the weeks of
   June 14th or June 2pt (except June 14 at 11 a.m.).

           I consent to the exclusion of speedy trial time.

           Thank you for your consideration in this matter.




GRANTED. The initial pretrial conference scheduled for April 12, 2021, is ADJOURNED to June 24, 2021,
at 11:00 a.m.

Time until June 24, 2021, is excluded under the Speedy Trial Act, 18 U.S. C. § 3161 (h)(7), because the ends
of justice served by excluding such time outweigh the interests of the public and Defendant in a speedy trial in
that this will allow for the Defendant to continue to review discove1y and for the parties to continue
discussions regarding pretrial dispositions.

SO ORDERED.

Dated: April 12, 2021
       New York, New York                           ANALISA TORRES
                                                  United States District Judge
